PER CURIAM.
In each of the foregoing cases there was an appeal from the judgment of the district court of the county of Traverse, and each case was submitted to this court upon the record therein and the briefs in the case of O’Connor v. Gertgens, 85 Minn. 481, 89 N. W. 866. The questions presented for our decision in these cases are substantially the same as those decided in the case cited. We therefore hold, following that case, that the judgment in each of these cases must be affirmed. Let final judgment therein be so entered but without statutory costs.
Judgments affirmed.